Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 25, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

  160662 & (30)(31)(32)(33)(34)(35)(36)                                                                    David F. Viviano,
                                                                                                           Chief Justice Pro Tem
         (37)(38)(39)(42)(43)(44)(48)
         (49)(50)(51)(52)                                                                                Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth T. Clement
            Plaintiff-Appellee,                                                                         Megan K. Cavanagh,
                                                                                                                         Justices

  v                                                                  SC: 160662
                                                                     COA: 349503
                                                                     Saginaw CC: 15-041309-FC
  DAVARIO TERRELL LIPSEY,
           Defendant-Appellant.

  _____________________________________/

          On order of the Court, the application for leave to appeal the November 13, 2019
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motion for release on bond pending appeal, motion for relief from judgment, motions for
  evidentiary hearing, motion for expansion of record, motions to remand, motions to
  dismiss complaint, motion to dismiss arrest warrant and suppress evidence, motion for
  disclosure of informant, motion to suppress search warrant and evidence, motion to
  suppress physical evidence, motion to dismiss arrest warrant, motion to amend, motion
  for directed verdict of acquittal, motion to correct the record, and motion for appointment
  of counsel are DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 25, 2020
         t0224
                                                                                Clerk